- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J No. 42.150.391/0001-70 - NIRE 29300006939 MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON MARCH 31, 2010 On March 31, 2010, at 2:00 p.m., at the Companys offices located at Avenida das Nações Unidas, 8.501, 24º andar, São Paulo/SP, CEP 05.425-070, the Meeting of the Board of Directors of BRASKEM S.A. was held with the presence of the undersigned Board Members. The Companys Chief Executive Officer, Bernardo Gradin, Officers Carlos Fadigas and Mauricio Ferro, Mr. Marco Antonio Villas Boas and Ms. Marcella Menezes Fagundes were present at the meeting. The Chairman of the Board of Directors, Mr. Marcelo Odebrecht, presided the meeting, and Ms. Marcella Menezes Fagundes acted as secretary. AGENDA: I) Subject for Deliberation : After due analysis of the Proposals for Deliberation (PD) , copies and related documentation of which have been previously sent for the Board Members cognizance, as set forth in the Internal Rules, and shall remain duly filed at the Companys headquarters, the following deliberations were unanimously taken: 1) PD.CA/BAK- 12/2010  Financial Transaction and Granting of Guarantee in favor of Quattor Participações S/A  approval of the financing and granting of guarantee in favor of Quattor Participações S/A, under the terms of the respective PD; 2) PD.CA/BAK- 13/2010  Replacement of the Mortgage Guarantee approval of the creation in favor of Banco do Nordeste do Brasil  BNB of a second mortgage guarantee over the PVC petrochemical plant located in Camaçari/BA, under Record No. 7498, Book No. 2, of the Real Estate Registry Office of the Judicial District of Camaçari/BA, in replacement of the previous guarantee, under the terms of the respective PD; 3) PD.CA/BAK- 14/2010  End of Investment to Increase the Raw Material Storage Capacity at the Basic Petrochemicals Unit (UNIB)  approval of the end of Investment, under the terms of the respective PD; II) Subjects for Acknowledgment : Nothing to register. III) Subjects of Interest to the Company : Nothing to register. IV) Adjournment : As there were no further subjects to be discussed, these minutes were drawn up, which after read, discussed and found to be in order, are signed by all the Board Members present at the Meeting, by the Chairman and by the Secretary of the Meeting. São Paulo/SP, March 31, 2010. [Sgd.: Marcelo Bahia Odebrecht  Chairman; Marcella Menezes Fagundes  Secretary; Djalma Rodrigues de Souza  Vice Chairman; Antonio Britto Filho; Á lvaro Fernandes da C. Filho; Alfredo Lisboa Ribeiro Tellechea; Edmundo José Correia Aires; Francisco Pais; José de Freitas Mascarenhas; José Mauro Mettrau da Cunha; Paulo Henyan Yue Cesena and Newton Sergio de Souza]. This is a true copy of the original minutes drawn up in the proper book. Marcella Menezes Fagundes Secretary Sede-Fábrica: Camaçari/BA - Rua Eteno, 1561, Polo Petroquímico de Camaçari - CEP 42810-000 - Tel.(71) 3413-1000 Escritórios: Salvador/BA - Av. Magalhães Neto, 1856, Ed TK Tower, s. 1101 a 1.103 e 1108, Pituba - CEP 41810-012 - Tel. (71) 3271-2044 - Fax (71) 3342-3698 São Paulo/SP  Av. das Nações Unidas, 8501, 23, 24, e parte do 25 andares, Alto de Pinheiros, CEP. 05425-070  Tel. (11) 3576-9999  Fax (11) 3576-9197 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 01 , 2010 BRASKEM S.A. By: /s/ Carlos José Fadigas de Souza Filho Name: Carlos José Fadigas de Souza Filho Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
